Court of Appeals
of the State of Georgia

                                                               ATLANTA, July 14, 2016

The Court of Appeals hereby passes the following order

A16I0234. GOVERNMENT EMPLOYEES INSURANCE COMPANY v. WANDA
    MORGAN et al. .


     Upon consideration of the Application for Interlocutory Appeal, it is ordered that it be

hereby GRANTED. The Appellant may file a Notice of Appeal within 10 days of the date of this

order. The Clerk of Superior Court is directed to include a copy of this order in the record

transmitted to the Court of Appeals.


LC NUMBERS:

2014CV120




                                       Court of Appeals of the State of Georgia
                                            Clerk's Office, Atlanta, July 14, 2016.

                                            I certify that the above is a true extract from the minutes of
                                       the Court of Appeals of Georgia.

                                            Witness my signature and the seal of said court hereto
                                       affixed the day and year last above written.

                                                                          , Clerk.